                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              WESTERN DIVISION

ANTHONY DUANE MILLS, # 207420                                                     PLAINTIFF

VERSUS                                              CIVIL ACTION NO. 5:17cv135-KS-MTP

WALTER JAMES MACKEL and
MATTHEW “WILL” MCCONNELLY                                                      DEFENDANTS


                                            ORDER

       This cause came before the Court upon the Report and Recommendation of the United

States Magistrate Judge entered in this matter on July 17, 2019 regarding Defendants’ Motion for

Summary Judgment [34]. Having fully reviewed the same, as well as having reviewed Plaintiff’s

objections [38] and Defendants’ response [39], and otherwise being duly advised in the premises,

this Court finds that said Report and Recommendation [34] should be adopted as the opinion of

this Court.

       IT IS, THEREFORE, ORDERED that the Report and Recommendation be, and the same

hereby is, adopted as the finding of this Court, and Defendants’ Motion for Summary Judgment

[31] is hereby granted. A separate judgment will be entered herein in accordance with this Order

as required by Rule 58 of the Federal Rules of Civil Procedure.

        SO ORDERED AND ADJUDGED this 24th day of September 2019.



                                                     /s/ Keith Starrett __________________
                                                     KEITH STARRETT
                                                      UNITED STATES DISTRICT JUDGE
